      Case 3:19-cv-00515-JWD-RLB               Document 26-11        07/08/20 Page 1 of 10




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF LOUISIANA

    LINDA V. CAILLET                                   *    CIVIL ACTION NO. 19-515-JWD-RLB
                                                       *
                            Plaintiff,
                                                       *    JUDGE: JOHN W. DEGRAVELLES
    vs.                                                *
                                                       *
    DANIEL NEWMAN, ET AL.                              *    MAGISTRATE: RICHARD L.
                                                       *    BOURGEOIS, JR.
                            Defendants.                *
                                                       *
                                                       *
    **************************


                           DEFENDANT DANIEL NEWMAN’S
                     MEMORANDUM IN SUPPORT OF CROSS-MOTION
                       TO CONFIRM THE ARBITRATION AWARD1

          Defendant Daniel Newman files an Opposition to Plaintiff Linda Caillet’s “Motion to Vacate

Arbitration Award from Expungment [sic] Meeting on May 15, 2019,” as well as the present Cross-

Motion to confirm the July 8, 2019 FINRA Arbitration Award.2 There is no question that Caillet has

not satisfied her high burden of proof and that the very narrow grounds warranting vacatur of an

arbitration award are not present here. Caillet filed a Statement of Claim with FINRA against

Newman, Edward Jones, and Heather Rosenthal, which she agreed to arbitrate pursuant to FINRA’s

Rules and Code of Arbitration Procedure. See July 20, 2018 Submission Agreement, attached as

Exhibit A. Pursuant to FINRA’s rules governing simplified arbitrations, and because Caillet did not

request a hearing, the merits of her claims were to be decided by a single arbitrator without a hearing,



1
          In addition to this Cross-Motion to Confirm the Arbitration Award, Newman has filed an
          Opposition to the Motion to Vacate. Both memoranda are identical in substance.
2
          Defendants Edward Jones and Heather Rosenthal have not been served.
                                                   1

                                                                                       EXHIBIT B
      Case 3:19-cv-00515-JWD-RLB               Document 26-11         07/08/20 Page 2 of 10




based on the filings and papers submitted by Caillet. See FINRA Rule 12800, attached as Exhibit B

for ease of reference. The Arbitrator decided the matter, complying with all applicable rules and

procedures, and denied Caillet’s claims. See July 8, 2019 Arbitration Award, attached as Exhibit C.

After the deadlines for parties to submit documents related to Caillet’s underlying claims had passed,

the Arbitrator and Mr. Newman agreed to accommodate Caillet’s hearing difficulties by scheduling

an in-person hearing on Newman’s separate request for expungement, instead of holding the

expungement hearing by telephone as permitted by the FINRA Rules. See FINRA Rule 12805,

attached as Exhibit D for ease of reference. Caillet did not commit to attending the expungement

hearing and informed FINRA and the Arbitrator the day before the scheduled hearing that she was

having medical issues. Caillet did not request a postponement or ask to participate by phone. Caillet’s

decision not to attend the hearing, which was being held only to address Newman’s expungement

request, not on the merits of Caillet’s underlying claims, does not provide a reason to vacate the award.

Caillet’s motion should be denied and the July 8, 2019 Arbitration Award should be confirmed in its

entirety.

                                    FACTUAL BACKGROUND

        On or about April 24, 2018, Caillet filed a Statement of Claim with FINRA against

Respondents, Edward Jones, Daniel Newman, and Heather Rosenthal. See Exh. C, Award; see also

April 24, 2018 Statement of Claim, attached as Exhibit E. Caillet asserted claims for unauthorized

trading and misrepresentation and sought $32,000 in compensatory damages and $18,000 in punitive

damages based on those claims. See Exh. C, Award, at p. 2. Caillet agreed to “submit the present

matter in controversy, as set forth in the attached statement of claim . . . to arbitration in accordance

with the FINRA By-Laws, Rules, and Code of Arbitration Procedure.” See Exh. A, Submission

Agreement. She attested to having read the procedures and rules of FINRA relating to arbitration and



                                                   2
      Case 3:19-cv-00515-JWD-RLB              Document 26-11        07/08/20 Page 3 of 10




agreed to be bound by those procedures and rules. Id. Respondents responded by denying Claimant’s

allegations and seeking expungement for Respondent Newman, to remove reference to the arbitration

from Newman’s registration records. See September 14, 2018 Answer to Statement of Claim,

attached as Exhibit F.

       Because the amount in dispute was $50,000, the matter was handled as a “simplified

arbitration,” which, according to FINRA Rules, is decided by a single public arbitrator on the

pleadings, without a hearing, unless requested by the Claimant. See Exh. B, FINRA Rule 12800.

Caillet did not request a hearing on her claims. A hearing on the expungement only was scheduled

for May 15, 2019, to give the parties an opportunity to present evidence and argument on Newman’s

request for expungement. See April 8, 2018 Order on Expungement Hearing, attached as Exhibit G;

see also Exh. D, FINRA Rule 12805 (requiring a recorded hearing session by telephone or in person

before expungement may be granted). The expungement hearing was scheduled to take place in

person, in Baton Rouge, specifically to accommodate Caillet, who had previously expressed difficulty

hearing on the telephone. See (Rec. Doc. 1); see also Exh. C, Award. Caillet did not commit to

attending and, the day before the scheduled hearing, indicated she was having medical issues. (Rec.

Doc. 10 at 26, 37). Caillet acknowledges she failed to attend the hearing. She claims that her absence

was due to a medical issue—that she had inflammation and arthritis in her leg, causing severe pain

and requiring her to stay off of her feet. (Rec. Doc. 1). Despite first experiencing medical problems

on May 8, 2019, Caillet did not inform anyone until the day before the scheduled hearing, a week

later. Id. Caillet allegedly “E-MAILED FINRA THROUGH THE DRPORTAL AND INFORMED

THEM THAT [SHE] WOULD NOT BE AT THE MEETING.” Id. Caillet does not allege that she

requested a postponement at that time. Id. Caillet’s own unauthenticated documents, provided to this

Court during the Spears hearing, confirm that Caillet did not contact anyone until the day before the



                                                  3
      Case 3:19-cv-00515-JWD-RLB               Document 26-11         07/08/20 Page 4 of 10




scheduled hearing and did not request a postponement or any other accommodations to participate in

the hearing. See (Rec. Doc. 10 at 34-37). Caillet acknowledges in her Motion that the people

attending the hearing tried to reach her. (Rec. Doc. 1). Shortly after the hearing concluded, Caillet

called the hearing venue. See Exh. C, Award, at p. 3. Caillet was informed that the hearing was over.

Id.

        On July 8, 2019, the Arbitrator issued an Award denying Caillet’s claims in their entirety.

The Arbitrator based his award on the “pleadings and other materials filed by the parties,” which he

stated he reviewed before issuing the award. Exh. C, Award, at p. 3. The Arbitrator recommended

expungement of this arbitration from the registration records maintained by the CRD for Newman,

finding that “[t]he claim, allegation, or information is false.” Id. at p. 4. Specifically, the Arbitrator

emphasized that the “overwhelming” evidence established that Caillet was aware of all transactions

in her account, including the ones she claimed to have been unauthorized. Id.

        After the July 8, 2019 Arbitration Award was issued, Caillet sent a series of threatening e-

mails and communications to Defendants, including one that was hand-delivered to Newman’s home,

which formed the basis of a Protective Order that was executed on August 27, 2020. See August 27,

2020 Protective Order, attached as Exhibit H; see also, e.g., sample of e-mails from Caillet to

Defendants and letter to Counsel for Defendants, attached as Exhibit I. Like the letters received by

this Court, the letters received by Defendants and counsel for Defendants indicate confusion on the

part of Caillet regarding the scope of the present proceeding, trying to relitigate the merits of her

underlying claims, referencing lost tax reports, AT&T bills, and 2013 and 2014 investments, and

accusing Defendants of trying to win money. Id.

        None of Claimant’s accusations or personal attacks are relevant to the present proceeding,

which seeks to vacate the FINRA arbitration award because Caillet did not attend or participate in an



                                                    4
        Case 3:19-cv-00515-JWD-RLB             Document 26-11       07/08/20 Page 5 of 10




in-person hearing held only on Newman’s expungement request. Because Caillet has presented no

facts or law that would warrant vacatur of the July 8, 2019 Arbitration Award, Caillet’s motion should

be denied and the award should be confirmed.

                                    LAW AND ARGUMENT

   I.      There is no basis for vacating the July 8, 2019 Arbitration Award.

        Judicial review of an arbitration award is “exceedingly deferential,” with vacatur of an award

permitted only on “very narrow grounds.” Brabham v. A.G. Edwards & Sons Inc., 376 F.3d 377, 380

(5th Cir. 2004). The applicable standard of review has been described as “among the narrowest

known to the law.” See Mantle v. Upper Deck Co., 956 F. Supp. 719, 726 (N.D. Tex. 1997) (quoting

ARW Exploration Corp. v. Aguirre, 45 F.3d 1455, 1462 (10th Cir. 1995)). The party moving to vacate

an arbitration award has the burden of proving grounds for vacatur. See Yancey & Jamieson, Inc. v.

Mapp Construction, LLC, Civil Action No. 3:14-00413, 2016 WL 1030080, at *5 (M.D. La. March

10, 2016); Lummus Global Amazonas S.A. v. Aguaytia Energy del Peru S.R. Ltda., 256 F. Supp. 2d

594, 604-05 (S.D. Tex. 2002).

        Under the FAA, an arbitration award may only be vacated under certain limited

circumstances. Arbitration awards should generally be upheld barring some sort of “procedural

injustice.” Citigroup Global Market, Inc. v. Bacon, 562 F.3d 349, 351-52 (5th Cir. 2009). The

exclusive grounds for vacating an award are:

               (1) where the award was procured by corruption, fraud, or undue
               means;
               (2) where there was evident partiality or corruption in the arbitrators,
               or either of them;
               (3) where the arbitrators were guilty of misconduct in refusing to
               postpone the hearing, upon sufficient cause shown, or in refusing to
               hear evidence pertinent and material to the controversy; or of any other
               misbehavior by which the rights or any party have been prejudiced; or




                                                  5
       Case 3:19-cv-00515-JWD-RLB              Document 26-11        07/08/20 Page 6 of 10




               (4) where the arbitrators exceeded their powers, or so imperfectly
               executed them that a mutual, final, and definite award upon the subject
               matter submitted was not made.

Citigroup Global Markets, Inc. v. Bacon, 562 F.3d 349, 352 (5th Cir. 2009) (citing 9 U.S.C. § 10(a)).

The Supreme Court has made clear that this list is exclusive, see Hall Street Assocs., LLC v. Mattel,

Inc., 552 U.S. 576 (2008), and any reason not listed by statute, even a “manifest disregard of the law,”

would not justify vacating an arbitration award. See Citigroup, 562 F.3d at 353. The very limited

and exclusive list of reasons for vacating an arbitration award is consistent with what the Supreme

Court has described as a “national policy favoring arbitration with just the limited review needed to

maintain arbitration’s essential virtue of resolving disputes straightaway.” Hall Street, 552 U.S. at

588.

       Caillet has not come close to meeting her burden of proving the existence of one of these

limited grounds for vacatur of the July 8, 2019 Arbitration Award. Caillet recites the third and fourth

grounds provided by the FAA but fails to show that either has been met here. To succeed in vacating

an arbitration award based on failure to postpone a hearing, a party must show that there was “no

reasonable basis for the panels’ refusal to postpone the hearing” and that the party “suffered prejudice

because of that refusal.” See Sungard Energy Sys. Inc. v. Gas Transmission Northwest Corp., 551 F.

Supp. 2d 608, 613 (S.D. Tex. 2008) (citing Laws v. Morgan Stanley Dean Witter, 452 F.3d 398, 400

(5th Cir. 2006)). The fourth justification, based on an arbitrator exceeding her powers, is “concerned

only with whether an arbitrator acted ‘contrary to express contractual provisions’ or ignored plain

limitations on her power in the arbitration agreement.’” Bain v. Whitney Bank, 919 F. Supp. 2d 735,

741 (E.D. La. 2013). Caillet has not established that either of these situations took place here.

       Caillet bases her motion on the fact that she was unable to attend the in-person hearing held

on Newman’s expungement request. But Caillet fails to acknowledge that the hearing was only on



                                                   6
      Case 3:19-cv-00515-JWD-RLB                    Document 26-11           07/08/20 Page 7 of 10




Newman’s expungement and that, per FINRA Rules, which she agreed to and acknowledged, she

was entitled to no hearing on the merits of her underlying claims, having never requested one. Further,

she did not inform FINRA or the Arbitrator of her inability to attend the hearing and she did not ask

that the hearing be postponed or that any other accommodations be made to allow her participation.

Even according to Caillet’s own version and unauthenticated documents, she did not alert anyone to

her issues until the day before the hearing was scheduled.

          The Arbitrator’s decision not to postpone the expungement hearing the day before it was

scheduled, having not even been asked to do so and having received no confirmation from Caillet that

she even planned to attend in the first place or that she was not going to attend, certainly was not

unreasonable. Caillet, who was not entitled to a hearing on her underlying claims, was not prejudiced.

The Arbitrator adhered to all applicable FINRA Rules. This does not provide grounds for vacatur.

          Because Caillet does not come close to meeting her high burden of proving the existence of

one of the very limited grounds for vacating an arbitration award under the FAA, Caillet’s motion

should be denied.

    II.       The arbitration award should be confirmed.

          Notably, “any party to an arbitration may seek to confirm the final arbitration award.”

Quezada v. Bechtel OG & C Constr. Servs., Inc., 946 F.3d 837, 840-41 (5th Cir. 2020).3 And the

FAA provides that a court “must grant” an order confirming an arbitration award, when petitioned to

do so, “unless the award is vacated, modified, or corrected.” See 9 U.S.C. § 9.4 “[A]bsent a


3
          The Fifth Circuit has adopted the look-through approach for determining whether a federal court has
          jurisdiction to confirm an arbitration award, instructing courts to look through to the subject matter of
          the underlying complaint by the Claimant. Quezada, 946 F.3d at 843; see also Ortiz-Espinosa v. BBVA
          Sec. of Puerto Rico, Inc., 852 F.3d 36, 47 (1st Cir. 2017) (using look-through approach to find federal
          jurisdiction over motion to vacate arbitration award where underlying claims involved federal
          securities laws).
4
          FINRA Rule 2080 requires that FINRA be named as an additional party to a proceeding seeking
          expungement or the confirmation of an arbitration award containing expungement relief, unless
                                                         7
      Case 3:19-cv-00515-JWD-RLB               Document 26-11         07/08/20 Page 8 of 10




convincing showing that one of these narrow exceptions applied, the arbitral award will be

confirmed.” See Soaring Wind Energy, LLC v. CATIC USA, Inc., 333 F. Supp. 3d 642, 655 (N.D.

Tex. 2018). Again, the party moving for vacatur bears the burden, and all uncertainties or doubts are

to be decided in favor of sustaining the arbitration award. See id. at 651; see also Rain CII Carbon,

LLC v. ConocoPhillips Co., 674 F.3d 469, 472 (5th Cir. 2012) (same).

       Because there is no basis to vacate the July 8, 2019 Arbitration Award, it must be confirmed.

Following all applicable FINRA Rules and after reviewing the pleadings and all submissions by the

parties, the Arbitrator denied Caillet’s claims in their entirety. Further, based on the pleadings,

submissions, and exhibits, and after hearing testimony from Newman, the Arbitrator recommended

expungement of this arbitration from Newman’s record. The Arbitrator concluded that “the claim,

allegation, or information is false,” having found “overwhelming” evidence that Caillet was aware of

all transactions in her account that she now alleges were unauthorized. Especially in light of the

presumption in favor of upholding arbitration awards, and because Caillet has established no grounds

for vacatur, the July 8, 2019 Arbitration Award should be confirmed and expungement should be

ordered.

                                           CONCLUSION

       For the foregoing reasons, this Court should deny Caillet’s Motion to Vacate, grant Newman’s

Cross-Motion to Confirm, and order the expungement of the underlying arbitration from Newman’s

record on the CRD system.




       FINRA waives this requirement in writing. A written request for waiver has been sent to FINRA,
       and Defendant is awaiting a response. Defendant will alert the Court once a response is received
       and will file the waiver into the record or move to add FINRA as a party to this proceeding at that
       time.
                                                   8
Case 3:19-cv-00515-JWD-RLB   Document 26-11     07/08/20 Page 9 of 10




                                    Respectfully Submitted,


                                    /s/ Christine M. Calogero
                                    George C. Freeman, III, La. Bar #14272
                                    Christine M. Calogero, La. Bar #36818
                                    BARRASSO USDIN KUPPERMAN
                                       FREEMAN & SARVER, L.L.C.
                                    909 Poydras Street, Suite 2400
                                    New Orleans, Louisiana 70112
                                    Phone: (504) 589-9700
                                    Facsimile: (504) 589-9701
                                    gfreeman@barrassousdin.com
                                    ccalogero@barrassousdin.com

                                    Counsel for Daniel Newman




                                9
     Case 3:19-cv-00515-JWD-RLB           Document 26-11        07/08/20 Page 10 of 10




                               CERTIFICATE OF SERVICE

              I hereby certify that on July 8, 2020, I electronically filed the foregoing with the

Clerk of Court by using the CM/ECF system which will send a notice of electronic filing to all

CM/ECF participants.


                                                    /s/ Christine M. Calogero




                                               10
